                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



JAMES C. STRADER,

                           Plaintiff,

            v.                                  CASE NO. 19-3102-SAC

ROGER WERHOLTZ, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody. Plaintiff proceeds pro se and in forma

pauperis.

                              Background

     On June 14, 2019, the Court directed plaintiff to submit an

amended complaint that complies with Rule 8 of the Federal Rules of

Civil Procedure, which requires that a complaint present a short and

plain statement of the grounds for the court’s jurisdiction, a short

and plain statement of the claim showing that the plaintiff is entitled
to relief, and a demand for the relief sought. The order also advised

the plaintiff that his request for criminal charges against a

defendant or defendants could not be ordered by the court, and that,

to the extent he sought relief from incarceration, he must proceed

in habeas corpus.

     Since that order was entered, plaintiff has filed 55 pleadings,

which includes two amended complaints (Docs. 7 and 9), a second amended
complaint (Doc. 14), two supplements to the second amended complaint

(Docs. 27 and 28), three motions to amend the second amended complaint

(Docs. 30, 31, and 42), and other motions, notices, and letters to
the Court.

                              Discussion

     The United States Supreme Court has directed the federal courts

to hold pleadings filed by pro se litigants “to less stringent

standards than formal pleadings drafted by lawyers.” Haines v. Kerner,

404 U.S. 519, 520 (1972). This pleading standard, however, does not

relieve a pro se party from presenting sufficient facts to state a

claim for relief, nor does it allow the reviewing court to act as an

advocate for the pro se party. Hall v. Bellmon, 935 F.2d 1106, 1110

& n. 3 (10th Cir. 1991).

     The Court has carefully reviewed the hundreds of pages of

materials submitted by the plaintiff and concludes that he has not

stated a claim for relief.

     First, to the extent his claims may be read to allege that unnamed

detectives caused him to be wrongfully convicted, his claims for

monetary damages are barred by Heck v. Humphrey, 512 U.S. 477 (1994).

In that case, the United States Supreme Court held that damages for

an allegedly unconstitutional conviction are not available in an
action brought under § 1983 unless the conviction has been reversed,

expunged, declared invalid by a state court, or undermined by a grant

of federal habeas corpus relief. Heck, 512 U.S. at 486-87. Plaintiff

does not make the necessary showing, and the Court concludes he has

not stated a claim for relief.

     Second, the balance of plaintiff’s claims appear to be legally

frivolous. His pleadings do not comply with Rule 8, and they address

a wide variety of topics that appear to be unrelated. He also continues
to seek the initiation of criminal charges, despite the Court’s

earlier order that explained that such charges must be filed by
prosecuting officials. The Court concludes that plaintiff has not

stated a viable claim for relief and will dismiss this matter on that

ground.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS FURTHER ORDERED plaintiff’s motions for order (Docs. 5,

18, 29, 32, 33, 34, 39, 40, 41, 43, 46, 47, 48, 49, 50, 53, and 55),

motion for leave to file all pleadings conventionally (Doc. 13),

motion for hearing and notice (Doc. 20), motions to amend (Doc. 30,

31, and 42), motion to the court (Doc. 51), motion for clarification

and to vacate (Doc. 54), motion of crimes by defendants on state and

federal levels (Doc. 56) and motion for order of restraint (Doc. 57)

are denied.

     IT IS FURTHER ORDERED plaintiff’s motion for leave to proceed

in forma pauperis (Doc. 15) is granted. Collection action shall

commence under 28 U.S.C. § 1915(b) and shall continue until plaintiff

satisfies the $350.00 filing fee. A copy of this order shall be

transmitted to the finance office of the facility where plaintiff is
incarcerated.

     IT IS SO ORDERED.

     DATED:   This 4th day of October, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
